UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1679



GUY SHORTRIDGE,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
PIONEER COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(BRB No. 98-1387-BLA)


Submitted:   October 10, 2000             Decided:   October 25, 2000


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Guy Shortridge, Petitioner Pro Se. Patricia May Nece, Christian P.
Barber, Helen Hart Cox, UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C.; Timothy Ward Gresham, PENN, STUART & ESKRIDGE, Abingdon,
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Shortridge petitions for review of a decision of the Bene-

fits Review Board (“Board”) denying his motion for reconsideration

of the Board’s decision affirming the Administrative Law Judge’s

denial of benefits on modification.   Because Shortridge seeks re-

view of an unreviewable order, we dismiss the petition for lack of

jurisdiction.   See Betty B Coal Co. v. Director, OWCP, 194 F.3d

491, 496 (4th Cir. 1999) (holding that, where a party petitions an

agency for reconsideration on the same record that was before the

agency when it rendered its original decision, and the order merely

denies rehearing, the order itself is unreviewable).   Accordingly,

we dismiss the petition for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                PETITION DISMISSED




                                  2